Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the above protest is limited to the merchandise described on the invoice as Aluminum Oleate and assessed with duty at 10% percent ad valorem under Par. 5, as modified, and assessed with Internal Revenue Tax of 4% cents per pound under Section 4571, IRC *122of 1954, and claimed by plaintiff not to be subject to the Internal Revenue Tax.
IT IS FURTHER STIPULATED AND AGREED that the said Aluminum Oleate contains aroimd 89 percent fatty material derived from tall oil fatty acids but does not contain any hemp seed oil, kapok oil, perilla oil, Rape seed oil, Sesame oil, Sunflower oil, linseed oil, or any fatty acids or salts derived from any of the foregoing.
IT IS FURTHER STIPULATED AND AGREED that the above entitled protest be submitted upon this stipulation.
Accepting this stipulation as a statement of fact, we hold the involved “Aluminum Oleate” is not properly subject to assessment of internal revenue tax,- as claimed. To the extent indicated, the protest is sustained.
Judgment will issue accordingly.